Citation Nr: 1623458	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  12-07 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Missouri, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1975 to December 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.

In March 2012, the Veteran submitted a timely substantive appeal on a VA Form 9, wherein he specifically limited the appeal to the claim of entitlement to service connection for bilateral hearing loss.  As the Veteran specifically limited his appeal on the VA Form 9 submitted after the Statement of the Case, he did not perfect the appeal of his claim for tinnitus.  Thus, the December 2011 rating decision became final as to the denial of service connection for tinnitus.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).


FINDING OF FACT

The most probative evidence is against the finding that the Veteran suffers from bilateral hearing loss for VA purposes.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in July 2011. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records (STRs) are on file, as are VA examination reports and other post-service medical records. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.  

VA must give due consideration to all pertinent medical and lay evidence in a case. 38 U.S.C.A. § 1154(a).  VA must also determine the competency and credibility of the evidence of record, and determine the weight or probative value of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

After review of the evidence of record, the Board finds that service connection for bilateral hearing loss is not warranted, as a current hearing loss disability has not been shown.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of a current hearing loss disability, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Veteran contends that acoustic trauma during service caused him to have bilateral hearing loss.  The audiograms included in the Veteran's STRs do not document hearing loss for VA purposes in either ear.  Moreover, the STRs show no complaints of or treatment for hearing loss.  The Veteran's enlistment audiogram showed pure tone thresholds of 15, 5, 5, and 10 decibels in the right ear, and 10, 10, 5, and 0 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  In March 1977, the Veteran's right eardrum ruptured.  An audiogram was performed in April 1977 and the examiner noted that the Veteran appeared to have mild hearing loss in the right ear.  In June 1977, the Veteran was diagnosed with chronic otitis media and he underwent tympanoplasty in the right ear and had no further complaints.  At the time of the December 1977 separation examination, no defects were specified with respect to the Veteran's ears and the audiogram showed pure tone thresholds of 15, 15, 10, and 15 decibels in the right ear, and 10, 15, 10, and 5 decibels in the left ear, at 500, 1000, 2000, and 4000 Hertz.  

In November 2011, the Veteran was afforded a VA audiological examination in connection with the instant claim.  At the time, the Veteran reported in-service noise exposure in the form of metal air tools.  Audiological testing showed pure tone air conduction thresholds of 20, 15, 35, 25, and 20 decibels in the right ear, and 10, 15, 10, 0, and 15 decibels in the left ear, at 500, 1000, 2000, 3000, and 4000 Hertz ("relevant frequencies").  The examiner reported speech recognition scores of 98 percent in the right ear and 98 percent in the left.  The examiner noted that the Veteran's hearing thresholds did not meet the criteria for disability under VA regulations.  

While the Veteran is competent to state that he has difficulty hearing, as a lay person, he is not competent to diagnose a hearing loss disability for VA purposes as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  The Board acknowledges the Veteran's statement, in his March 2012 VA form 9, that his hearing loss was greater than determined by the November 2011 VA examination.  The Veteran submitted an audiogram from a private audiologist, which showed a slight shift from the 2011 VA examination.  However, the results of the March 2012 audiogram still did not meet the criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Accordingly, a remand to ascertain whether he now has a hearing loss disability is also not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In sum, the objective medical evidence of record does not establish a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  In the absence of a current hearing loss disability, additional discussion concerning nexus or presumptive service connection is not required, and service connection for bilateral hearing loss is denied.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


